DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 10, the claimed “position and size relation” in the claimed “to change the position and size relation between the display range and the shooting range to the predetermined position and size relation,” is unclear what it means to change the relation. Does it mean the relationship between (which may be interpreted as affinity or association), the said ranges, or is it referring to the difference between the display 
Also in claim 1 (see also claims 3 and 10), the claimed “the moving amount and the size change amount being used to change the position and size relation between the display range and the shooting range to the predetermined position and size relation,” is lacks antecedent basis because the claim (prior to the said limitation) recites “at least one of a moving direction and a size change,” and not both. 
Claim 4 recites the limitation "the adjustment work" in 5.  There is insufficient antecedent basis for this limitation in the claim.

Note: For the purpose of this rejection, the claimed “the moving direction and the size change direction being used to change the position and size relation between the display range and the shooting range to the predetermined position and size relation,” is interpreted as the moving direction or the size change, not both. (See, the 112 rejection above).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakamoto, US 2010/0066865 A1.
Considering claim 1, Sakamoto discloses all claimed subject matter, including: a position and size adjustment support method of supporting an adjustment work by an operator to achieve a predetermined position and size relation between a display range of a display apparatus and a shooting range of an imaging apparatus, the method comprising: 
a) shooting an image of at least a part of the display range by the imaging apparatus (photographing apparatus 100, Fig.3; receive range specification S40, Fig.9);

b) calculating a position and size relation between the display range and the shooting range based on the image shotten by the imaging apparatus (calculate difference between position of center of gravity S12 and position of center of image S14;  para. 0027; Figs. 2-4);
one of a moving direction and a size change direction of at least one of the display range and the shooting range, based on the position and size relation calculated, the moving direction and the size change direction being used to change the position and size relation between the display range and the shooting range to the predetermined position and size relation (select photographing direction S20, and carry out zoom S24, Fig.2; and calculate position, variable of oscillation and photographing magnification S48, Fig.9; para. 0029);

 d) creating and outputting adjustment guide information providing the operator with the at least one of the moving direction and the size change direction calculated (Figs. 10A-C are display screens of a client-side PC guiding or allowing the client or user/viewer to choose to zoom and for specifying desired range; para. 0053).

As to claim 2, the position and size adjustment support method of claim 1, wherein the adjustment guide information is an adjustment guide image, and the adjustment guide image is displayed by the display apparatus (carry out zoom S24 Fig. and S50, Fig.2, which is an image). 

As to claim 3, see the rejection of claims 1 and 2. 
As to claim 7, see the rejection of claim 1. 
9, the position and size adjustment support method of claim 1, wherein the display apparatus is a projection display apparatus that projects an image, and the display range is a projection range for projecting the image (see at least Fig.3 illustrating projection display apparatus);

Regarding claim 10, see the rejection of claim 1. (Sakamoto discloses a storage that stores a program (memory 74 in PC 40, Fig.8); and a controller that controls the position and size adjustment support device by executing the program (controller 20, Fig.1; or controller 70 in PC 40, Fig.8; ¶¶ 0023, 48 and 50).

Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yushiya, US 2016/0119602 A1.
Regarding claim 1, Yushiya discloses all claimed subject matter, including:
a) obtains an image shotten by the imaging apparatus (capture image of projecting target S702, Fig.7), the image including at least a part of the display range of the display apparatus (projecting target and projection surface in projection range? S703-704, Fig.7).
b) calculates a position and size relation between the display range and the shooting range based on the image shotten (calculate coordinate or relative position of optical axis to projection surface S705, and determine projection range in projection surface S707, Fig.7. Acquire position information of moved screen from captured image S1102, Fig.11, and identify projectable range of image, S1104, Fig.11).
c) calculates at least one of a moving direction and a size change direction of at least one of the display range and the shooting range, based on the position and size relation calculated, the moving direction and the size change direction being used to change the position and size relation between the display range and the shooting range to the predetermined position and size relation (transmit and receive information in projection direction and determine projection range in projection surface S706, from the calculated coordinate or relative position of optical axis to projection surface at S705, Fig.7; and, determine whether projection area of moved screen in projectable range; S1105, Fig.11);
d) creates and outputs adjustment guide information providing the operator with the at least one of the moving direction and the size change direction calculated (transform image to be projected S709, Fig.7; ¶¶ 0109-110).

As to claim 7, see the rejection of claim 1. 

As to claim 10, see the rejection of claim 1. (Yushiya discloses a controller unit 107 and storing unit 102, Fig.1; see at least ¶¶ 0053-57, 61, 100-101). 

the adjustment work,” is interpreted the same as adjustment guide image/information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto, US 2010/0066865 A1.
Sakamoto does not specifically disclose updating the adjustment guide image when the position and size relation between the display range and the shooting range changes by the adjustment work, the updating being executed based on the position and size relation changed. However, regularly updating the information displayed for guiding the user is known in the art. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the Sakamoto reference by providing such a method so that the client/viewer/user well informed greatly enhancing the utilization efficiency of the reference. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yushiya, US 2016/0119602 A1 in view of Shikata, US 20140253693 A1.
In regards to claim 5, Yushiya does not specifically discloses displaying an adjustment completion image by the display apparatus, the adjustment completion image informing completion of adjustment when the display range and the shooting range satisfy the predetermined position and size relation by the adjustment work. However, displaying a message such as an image using an on-screen display (OSD), for example, to notify or inform the user would be obvious to the skilled in the art. In that regard, Shikata discloses image processing method and apparatus including image capturing range. . 

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi discloses imaging control apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
January 28, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422